UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-16767 Westfield Financial, Inc. (Exact name of registrant as specified in its charter) Massachusetts 73-1627673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Elm Street, Westfield, Massachusetts 01086 (Address of principal executive offices) (Zip Code) (413) 568-1911 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x At May 1, 2014, the registrant had 19,522,097 shares of common stock, $.01 par value, issued and outstanding. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS i PART I – FINANCIAL INFORMATION Item 1. Financial Statements of Westfield Financial, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) – March 31, 2014 and December 31, 2013 1 Consolidated Statements of Net Income (Unaudited) – Three Months Ended March 31, 2014 and 2013 2 Consolidated Statements of Comprehensive Income(Unaudited) – Three Months Ended March 31,2014 and 2013 3 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) – ThreeMonths Ended March 31, 2014 and 2013 4 Consolidated Statements of Cash Flows (Unaudited) – ThreeMonths Ended March 31, 2014 and 2013 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 FORWARD–LOOKING STATEMENTS We may, from time to time, make written or oral “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements contained in our filings with the Securities and Exchange Commission (the “SEC”), our reports to shareholders and in other communications by us. This Quarterly Report on Form 10-Q contains “forward-looking statements,” which may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “would,” “plan,” “estimate,” “potential” and other similar expressions.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operation and business that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include, but are not limited to: ● changes in the interest rate environment that reduce margins; ● changes in the regulatory environment; ● the highly competitive industry and market area in which we operate; ● general economic conditions, either nationally or regionally, resulting in, among other things, a deterioration in credit quality; ● changes in business conditions and inflation; ● changes in credit market conditions; ● changes in the securities markets which affect investment management revenues; ● increases in Federal Deposit Insurance Corporation deposit insurance premiums and assessments could adversely affect our financial condition; ● changes in technology used in the banking business; ● the soundness of other financial services institutions which may adversely affect our credit risk; ● certain of our intangible assets may become impaired in the future; ● our controls and procedures may fail or be circumvented; ● new line of business or new products and services, which may subject us to additional risks; ● changes in key management personnel which may adversely impact our operations; ● the effect on our operations of recent legislative and regulatory initiatives that were or may be enacted in response to the ongoing financial crisis; ● severe weather, natural disasters, acts of war or terrorism and other external events which could significantly impact our business; and ● other factors detailed from time to time in our Securities and Exchange Commission (“SEC”) filings. Although we believe that the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially from the results discussed in these forward-looking statements.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We do not undertake any obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. i PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS. WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCESHEETS - UNAUDITED (Dollars in thousands) March 31, December 31, ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD 93 INTEREST-BEARINGDEPOSITS AND OTHER SHORT-TERM INVESTMENTS CASH AND CASH EQUIVALENTS SECURITIES AVAILABLE FOR SALE – AT FAIR VALUE SECURITIES HELD TO MATURITY(Fair value of $283,672 and $282,555 at March 31, 2014 and December 31,2013, respectively) FEDERAL HOME LOAN BANK OF BOSTON AND OTHER RESTRICTED STOCK - AT COST LOANS - Net of allowance for loan losses of $7,567 and $7,459 at March 31, 2014 andDecember 31, 2013, respectively PREMISES AND EQUIPMENT, Net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE DEFERRED TAX ASSET, Net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES: DEPOSITS : Noninterest-bearing $ $ Interest-bearing Total deposits SHORT-TERM BORROWINGS LONG-TERM DEBT SECURITIES PENDING SETTLEMENT OTHER LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Preferred stock - $.01 par value, 5,000,000 shares authorized, none outstanding atMarch 31, 2014 and December 31, 2013 - - Common stock - $.01 par value, 75,000,000 shares authorized, 19,784,743 shares issued and outstanding at March 31, 2014; 20,140,669 shares issued and outstanding at December 31, 2013 Additional paid-in capital Unearned compensation - ESOP ) ) Unearned compensation - Equity Incentive Plan ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 1 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF NET INCOME – UNAUDITED (Dollars in thousands, except share and per share data) Three Months Ended March 31, INTEREST AND DIVIDEND INCOME: Residential and commercial real estate loans $ $ Commercial and industrial loans Consumer loans 33 35 Debt securities, taxable Debt securities, tax-exempt Equity securities 36 37 Other investments - at cost 65 19 Federal funds sold, interest-bearing deposits and other short-term investments 6 2 Total interest and dividend income INTEREST EXPENSE: Deposits Long-term debt Short-term borrowings 77 34 Total interest expense Net interest and dividend income PROVISION (CREDIT) FOR LOAN LOSSES ) Net interest and dividend income after provision (credit) for loan losses NONINTEREST INCOME (LOSS): Service charges and fees Income from bank-owned life insurance Loss on prepayment of borrowings - ) Gain on sales of securities, net 29 Total noninterest income NONINTEREST EXPENSE: Salaries and employees benefits Occupancy Computer operations Professional fees Other real estate owned expense - 22 FDIC insurance assessment Other Total noninterest expense INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic earnings per share $ $ Weighted average shares outstanding Diluted earnings per share $ $ Weighted average diluted shares outstanding See accompanying notes to unaudited consolidated financial statements. 2 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) – UNAUDITED (Dollars in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Unrealized (loss) gains on securities: Unrealized holding (loss) gains on available for sale securities ) Reclassification adjustment for gains realized in income ) ) Amortization of net unrealized loss on securities transferred from available for sale to held to maturity 12 - Net unrealized gain (loss) ) Tax effect ) Net-of-tax amount ) Derivative instruments: Change in fair value of derivatives used for cash flow hedges ) - Reclassification adjustment for loss realized in interest expense 46 - Tax effect - Net-of-tax amount ) - Defined benefit pension plans: Reclassification adjustments (1) : Actuarial loss - 12 Transition asset (5
